Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
2.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


3.	Claim(s) 1-28 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Nelson et al (US 2020/0
As per claim 1, a method comprising: providing, by a first device having one or more processors, an interface having a plurality of content items corresponding to one or more events for which to generate a data object ([0030], 111, 118, 119, see figs. 1, 4B, 5); receiving, by the first device from a user via the interface, responsive to selection of one or more content items of the plurality of content items, object information identifying an event of the one or more events, one or more object parameters, and a second device identifier identifying a second device of the user ([0030], 111, 118, 119, see figs. 1, 4B, 5);  generating, by the first device, responsive to receiving the object information via the interface, a request to provide the object information to one or more servers; and 
transmitting, by the first device to the one or more servers, the request to provide the object information, the request including data that when received by the one or more servers, causes the one or more servers to:  i) store, in one or more data structures, an entry including the object information ([0087]-[0104]; see figs. 3A, 3B), ii) generate a link to the object information in the one or more data structures ([0098], 0120]; event type field in figs. 3B, 5), and iii) transmit a message to the second device of the user using the second device identifier, the message including the link, which when accessed via the second device, causes the second device to launch an application executable on the second device that is configured to establish a communication session with the one or more servers and access the object information stored in the one or more data structures via the communication session and present an actionable object configured to cause the second device to transmit instructions to the one or more servers to generate the data object using the object information ([0117]-[0123]; figs. 4C, 4D, 5).
As per claim 2, the method of claim 1, wherein the first device is a broadcast receiver device configured to present live content corresponding to the one or more events ([0106], live video 408 in fig. 4B).
As per claim 3, the method of claim 1, further comprising: modifying, by the first device responsive to an interaction with the link at the second device, at least one object parameter associated with the event using a time of the interaction and a time of the one or more data structures; and providing, by the first device to the application, the modified object parameters for selection by the user of the second device ([0115]-[0118], [0120]-[0122]; fig. 4C, 4D, 5).
As per claim 4, the method of claim 1, further comprising generating, by the first device, the message to include one or more data packets, the one or more data packets including the link and a device identifier for the second device of the user in a payload portion of the one or more data packets ([0117]-[0123]; figs. 4C, 4D, 5).
As per claim 5, the method of claim 1, further comprising performing, by the first device with the second device, a handshake responsive to an interaction with the link at the second device to transmit the one or more data structures to the second device from the interface of the first device.
As per claim 6, the method of claim 1, further comprising assigning, by the first device, a time value to the one or more events associated with each of the plurality of content items, the time value indicating an expiration date for the event ([0096], time field 340 in fig. 3B).
As per claim 7, the method of claim 1, wherein the one or more object parameters of the event includes at least one of an object type or an object amount ([0096], award(s) field 356 in fig. 3B).
As per claim 8, the method of claim 1, further comprising: providing, by the first device, a prompt to authenticate the user prior to providing the interface; transmitting, by the first device to the one or more servers, information received from the user responsive to the prompt to authenticate the user; and receiving, by the first device from the one or more servers, an authentication signal indicating the user is authenticated ([0061], player authentication).
As per claim 9, a method comprising: receiving, by one or more servers, from a first device of a user, object information identifying an event of one or more events, one or more object parameters, and a second device identifier identifying a second device of the user, the object information generated via an interface of the first device ([0030], 111, 118, 119, see figs. 1, 4B, 5); storing, by the one or more servers, the object information in one or more data structures ([0030], 111, 118, 119, see figs. 1, 4B, 5); generating, by the one or more servers, a link to the object information stored in the one or more data structures ([0030], 111, 118, 119, see figs. 1, 4B, 5);
transmitting, by the one or more servers, a message to the second device of the user using the second device identifier, the message including the link ([0030], 111, 118, 119, see figs. 1, 4B, 5); receiving, by the one or more servers, from the second device responsive to establishing a communication session between the second device and the one or more servers, a request to access the object information responsive to an interaction with the link on the second device ([0030], 111, 118, 119, see figs. 1, 4B, 5); providing, by the one or more servers, to the second device using the second device identifier, the object information stored in the one or more data structures, the object information presented on the second device with an actionable object configured to cause the second device to transmit instructions to the one or more servers to generate a data object using the object information ([0030], 111, 118, 119, see figs. 1, 4B, 5); receiving, by the one or more servers, responsive to an interaction with the actionable object, via the communication session, a request to generate the data object using the object information ([0030], 111, 118, 119, see figs. 1, 4B, 5); and generating, by the one or more servers, the data object responsive to the request ([0030], 111, 118, 119, see figs. 1, 4B, 5).
As per claim 10, the method of claim 9, wherein the one or more servers receive the object information from the first device, and wherein the user is not signed into a user account at the first device; and wherein prior to receiving the request to generate the data object, the user is signed into the user account on the second device ([0061], player authentication).
As per claim 11, the method of claim 9, wherein the first device is a broadcast receiver device configured to present live content corresponding to the one or more events ([0106], live video 408 in fig. 4B).
As per claim 12, the method of claim 9, further comprising modifying, by the one or more servers, at least one object parameter associated with the event based on an interaction performed at the second device ([0115]-[0118], [0120]-[0122]; fig. 4C, 4D, 5).
As per claim 13, the method of claim 9, further comprising identifying, by the one or more servers, a respective time value associated with the one or more events, the time value indicating an expiration date for the event ([0096], time field 340 in fig. 3B).
As per claim 14, the method of claim 9, wherein the one or more object parameters of the event includes at least one of an object type or an object amount ([0096], award(s) field 356 in fig. 3B).
As per claim 15, a system comprising: a first device comprising one or more processors coupled to a non-transitory memory, the one or more processors configured to: provide an interface having a plurality of content items corresponding to one or more events for which to generate a data object ([0030], 111, 118, 119, see figs. 1, 4B, 5); receive, from a user via the interface, responsive to selection of one or more content items of the plurality of content items, object information identifying an event of the one or more events, one or more object parameters, and a second device identifier identifying a second device of the user ([0030], 111, 118, 119, see figs. 1, 4B, 5); generate, responsive to receiving the object information via the interface, a request to transmit, to the one or more servers, the request to provide the object information, the request including data that when received by the one or more servers, causes the one or more servers to: i) store, in one or more data structures, an entry including the object information ([0030], 111, 118, 119, see figs. 1, 4B, 5), ii) generate a link to the object information in the one or more data structures, and iii) transmit a message to the second device of the user using the second device identifier, the message including the link, which when accessed via the second device, causes the second device to launch an application executable on the second device that is configured to establish a communication session with the one or more servers and access the object information stored in the one or more data structures via the communication session and present an actionable object configured to cause the second device to transmit instructions to the one or more servers to generate the data object using the object information ([0030], 111, 118, 119, see figs. 1, 4B, 5).
As per claim 16, the system of claim 12, wherein the first device is a broadcast receiver device configured to present live content corresponding to the one or more events ([0106], live video 408 in fig. 4B).
As per claim 17, the system of claim 15, wherein the one or more processors are further configured to: modify, responsive to an interaction with the link at the second device, at least one object parameter associated with the event using a time of the interaction and a time of the one or more data structures; and provide, to the application, the modified object parameters for selection by the user of the second device ([0115]-[0118], [0120]-[0122]; fig. 4C, 4D, 5).
As per claim 18, the system of claim 15, wherein the one or more processors are further configured to generate the message to include one or more data packets, the one or more data packets including the link and a device identifier for the second device of the user in a payload portion of the one or more data packets ([0117]-[0123]; figs. 4C, 4D, 5).
As per claim 19, the system of claim 15, wherein the one or more processors are further configured to perform, with the second device, a handshake responsive to an interaction with the link at the second device to transmit the one or more data structures to the second device from the interface of the first device.
As per claim 20, the system of claim 1, wherein the one or more processors are further configured to assign a time value to the one or more events associated with each of the plurality of content items, the time value indicating an expiration date for the event ([0096], time field 340 in fig. 3B).
As per claim 21, the system of claim 15, wherein the one or more object parameters of the event includes at least one of an object type or an object amount ([0096], award(s) field 356 in fig. 3B).
As per claim 22, he system of claim 15, wherein the one or more processors are further configured to: provide a prompt to authenticate the user prior to providing the interface; transmit, to the one or more servers, information received from the user responsive to the prompt to authenticate the user; and receive, from the one or more servers, an authentication signal indicating the user is authenticated ([0061], player authentication).
As per claim 23, a system comprising: one or more processors coupled to a non-transitory memory, the one or more processors configured to: receive, from a first device of a user, object information identifying an event of one or more events, one or more object parameters, and a second device identifier identifying a second device of the user, the object information generated via an interface of the first device ([0030], 111, 118, 119, see figs. 1, 4B, 5); store the object information in one or more data structures ([0030], 111, 118, 119, see figs. 1, 4B, 5); generate a link to the object information stored in the one or more data structures ([0030], 111, 118, 119, see figs. 1, 4B, 5); transmit a message to the second device of the user using the second device identifier, the message including the link ([0030], 111, 118, 119, see figs. 1, 4B, 5); receive, from the second device responsive to establishing a communication session between the second device and the one or more processors, a request to access the object information responsive to an interaction with the link on the second device ([0030], 111, 118, 119, see figs. 1, 4B, 5); provide, to the second device using the second device identifier, the object information stored in the one or more data structures, the object information presented on the second device with an actionable object configured to cause the second device to transmit instructions to the one or more processors to generate a data object using the object information ([0030], 111, 118, 119, see figs. 1, 4B, 5); receive, responsive to an interaction with the actionable object, via the communication session, a request to generate the data object using the object information; and generate, the data object responsive to the request ([0030], 111, 118, 119, see figs. 1, 4B, 5).
As per claim 24, the system of claim 23, wherein the one or more processors receive the object information from the first device, and wherein the user is not signed into a user account at the first device; and wherein prior to receiving the request to generate the data object, the user is signed into the user account on the second device ([0061], player authentication).
As per claim 25, the system of claim 23, wherein the first device is a broadcast receiver device configured to present live content corresponding to the one or more events ([0106], live video 408 in fig. 4B).
As per claim 26, the system of claim 23, wherein the one or more processors are further configured to modify at least one object parameter associated with the event based on an interaction performed at the second device ([0115]-[0118], [0120]-[0122]; fig. 4C, 4D, 5).
As per claim 27, the system of claim 23, wherein the one or more processors are further configured to identify a respective time value associated with the one or more events, the time value indicating an expiration date for the event ([0096], time field 340 in fig. 3B).
As per claim 28, the system of claim 23, wherein the one or more object parameters of the event includes at least one of an object type or an object amount ([0096], award(s) field 356 in fig. 3B). 

Conclusion
4. 	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
See references cited on PTO form 892.

5.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to RONALD LANEAU whose telephone number is (571)272-6784. The examiner can normally be reached Mon-Thu 6-4:30 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Lewis can be reached on 571-272-7673. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




    PNG
    media_image1.png
    275
    275
    media_image1.png
    Greyscale








/Ronald Laneau/
Primary Examiner, Art Unit 3715